Mr. Justice Shepard, dissenting. It being manifest that .the equities are strongly in favor of the appellees, I think instead of dismissing the bill for the want of a proper offer upon which to base a rescission, the cause should only be reversed, with directions to permit the appellees to amend their bill by offering to pay the sum found due, and that the decree should be modified so that instead of requiring the appellant, to foreclose his mortgage for such amount, the appellee be required to pay such sum within a short day to be fixed, and thereupon the appellant be required to recover the Georgia premises, and if the payment be not made, that then the bill be dismissed.